DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 4/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent #10,585,801 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see the Remarks filed 4/13/2022, with respect to the 35 U.S.C. 102/103 rejections of Claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 102/103 rejections of Claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The above mentioned claims have been placed in condition for allowance due to the inclusion of a novel method and system for generating and executing prefetch kernels on a graphics processing unit (GPU). More specifically, the independent claims recite generating prefetch kernels, wherien the prefetch kernels include memory access instructions directed to memory addresses used in a processing kernel, wherien the prefetch kernels are executed by a GPU and further wherein the prefetch kernels are executed ahead of the processing kernel. The prior art references teach various methods and systems for prefetching and executing processing kernels, but nowhere does any of the prior art disclose a method or system in which generated prefetch kernels execute on a GPU, wherein the prefetch kernels are directed to access memory addresses used in a processing kernel and further wherein the prefetch kernels are executed ahead of the processing kernel. The fact that the independent claims of the instant application disclose novel subject matter not taught by the prior art, and not obvious in view of any combination of the prior art, has placed the aforementioned claims in condition for allowance.
The corresponding dependent Claims 2-8, 10-17 and 19-20 further limit independent Claims 1, 9 and 18, and thus are allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Sun et al. (US PGPUB 2012/0311270) discloses a method and apparatus for providing data access acceleration using prefetching, wherein it is stated that the use of prefetching may also have particular benefit when used in combination with a graphic processing unit (GPU).
Liang (US PGPUB 2004/0049642) discloses an architecture which combines a processor kernel and a prefetch module, wherein the prefetch module acts to predict possible sections of program codes or data sections to be used next by the processor kernel to improve system performance.
However, neither Sun nor Liang teaches the use of both a prefetch kernel and a processing kernel in the same manner as described by Applicant’s Independent Claims, particularly with regard to the limitations which recite “generating one or more prefetch kernels…” and “wherien the one or more prefetch kernels are executed ahead of the processing kernel”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        June 18, 2022